Case 18-14785-amc            Doc 50
                                  Filed 03/20/19 Entered 03/20/19 12:40:06                            Desc Main
                                  Document     Page 1 of 2
                            LOCAL BANKRUPTCY FORM 9014-3
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Peter C. Danis
                                  Debtor                                              CHAPTER 13

FREEDOM MORTGAGE CORPORATION
                    Movant
          vs.
                                                                                  NO. 18-14785 AMC
Peter C. Danis
                                  Debtor

William C. Miller Esq.
                                  Trustee                                         11 U.S.C. Section 362

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


          FREEDOM MORTGAGE CORPORATION has filed a Motion for Relief from Stay, with the court
 for Relief from the Automatic Stay of Section 362.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

         1.      If you do not want the court to grant the relief sought in the motion, then on or before April
 3, 2019 you or your attorney must do all of the following:
                 (a)      file an answer explaining your position at:
                                   United States Bankruptcy Court
                                     Robert N.C. Nix Building
                                   900 Market Street, Suite 400
                                   Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to movant's attorney:
                                    Rebecca A. Solarz, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 - BNY Mellon Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

         3.       A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan, the
 United States Bankruptcy Judge, in Courtroom No. 4 at the United States Bankruptcy Court, Robert N.C. Nix
 Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on April 16, 2019 , at 11:00 a.m., or as
 soon thereafter as counsel can be heard, to consider the motion.
Case 18-14785-amc          Doc 50      Filed 03/20/19 Entered 03/20/19 12:40:06                 Desc Main
                                       Document     Page 2 of 2
         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                       /s/Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322 Fax: (215) 627-7734
                                                       Attorneys for Movant/Applicant

March 20, 2019
